Vrit of Mandamus l)enied,            Opinion issued    January 3, 2013




                                                      In ‘fhe
                                           Qnizrt uf 4’VIah
                                FiftI! Jiitrirt iii itxai tt Ji11ti
                                                .   05-12-01640-CV


                                 IN RE LAKEITH AMIR-SHARIF, Relator


                      Original Proceeding from the 255th Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. 1)C-09-7655


                                    MEMORANDUM OPINION
                                 Before Justices ONeill. Francis. and Murphy
                                          Opinion by Justice ONeill

         Relator contends the trial court violated a ministerial duty by not properly serving him, not

ruling on his motions, and not appointing a competent attorney for him. The facts and issues are well

known to the parties, so we need not recount them herein. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested .See TEX. R. APP. P. 52.8(a):

Sinio,i c.   Leario. 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex.

e.v rel. Hill i.   Court   ofApjealsfr the Fifth Dist., 34 S.W.3d 924. 927 (Tex. Crirn. App. 2001) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                          ‘ MICHAELJ 0 NEILL
                                                           JUSTICE
121640F.P05